Exhibit 10.2
 
[gpelogo.jpg]
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (the “Award Agreement”) is entered into as of
March 1, 2011 (the “Grant Date”), by and between Great Plains Energy
Incorporated (the “Company”) and _______________ (the “Grantee”).  All
capitalized terms in this Award Agreement that are not defined herein shall have
the meanings ascribed to such terms in the Company’s Amended Long-Term Incentive
Plan, as amended as of May 1, 2007 (the “Plan”).


WHEREAS, the Grantee is employed by the Company or one of its subsidiaries in a
key capacity, and the Company desires to (i) encourage the Grantee to acquire a
proprietary and vested long-term interest in the growth and performance of the
Company, (ii) provide the Grantee with an incentive to enhance the value of the
Company for the benefit of its customers and shareholders, and (iii) encourage
the Grantee to remain in the employ of the Company as one of the key employees
upon whom the Company's success depends; and


WHEREAS, the Company wishes to grant to Grantee, and Grantee wishes to accept,
an Award of Restricted Stock as approved on February 8, 2011, pursuant to the
terms and conditions of the Plan and this Award Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:


1.  
Restricted Stock Award.  The Company hereby grants to the Grantee an Award of
_______ shares of Restricted Stock subject to the restrictions provided herein.



2.  
Terms and Conditions.  The Award of Restricted Stock is subject to the following
terms and conditions:



 
a.
The Restricted Stock granted hereunder will be held in book entry and may not be
sold, transferred, pledged, hypothecated or otherwise transferred other than as
provided in the Plan.  The restrictions will terminate on March 4, 2014 (the
“Restriction Period”).



 
b.
Dividends with respect to the Restricted Stock shall be paid and reinvested
during the period under the Company’s Dividend Reinvestment and Direct Stock
Purchase Plan.  Such reinvested dividends shall be subject to the same
restrictions as the Restricted Stock.



 
c.
No Company common stock will be delivered under this or any other outstanding
awards of restricted stock until the Grantee (or the Grantee’s successor) has
paid to the Company the amount that must be withheld under federal, state and
local income and employment tax laws or the Grantee and the Company have made
satisfactory provision for the payment of such taxes. As an alternative to
making a cash payment to satisfy the applicable withholding taxes, the Grantee
or the Grantee’s successor may elect to have the Company retain that number of
shares (valued at their Fair Market Value) that would satisfy the applicable
withholding


 
 

--------------------------------------------------------------------------------

 

 
taxes, subject to the Committee’s continuing authority to require cash payment
notwithstanding Grantee’s election.



To the extent the Grantee elects to have shares withheld to cover the applicable
minimum withholding requirements, the Grantee must complete a withholding
election on the form provided by the Corporate Secretary of the Company and
return it to the designated person set forth on the form no later than the date
specified thereon (which shall in no event be more than thirty (30) days from
the Grant Date of the Award).  The Grantee may elect on such form to deliver
additional shares for withholding above the minimum required withholding rate,
but not to exceed Grantee's individual marginal tax rate.  To the extent no
withholding election is made before the date specified, the Grantee is required
to pay the Company the amount of federal, state and local income and employment
tax withholdings by cash or check at the time the Grantee recognizes income with
respect to such shares, or must make other arrangements satisfactory to the
Company to satisfy the tax withholding obligations after which the Company will
release or deliver, as applicable, to the Grantee the full number of shares.


 
d.
The Company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances to require that the Grantee reimburse
the Company for all or any portion of any awards if and to the extent the awards
reflected the achievement of financial results that were subsequently the
subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured, and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives.  The Company may, in its discretion, (i) seek repayment from the
Grantee; (ii) reduce the amount that would otherwise be payable to the
Grantee  under current or future awards; (iii) withhold future equity grants or
salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions. The Company may take such actions against any
Grantee, whether or not such Grantee engaged in any misconduct or was otherwise
at fault with respect to such restatement or inaccurate measurement. The Company
will, however, not seek reimbursement with respect to any awards paid more than
three years prior to such restatement or the discovery of inaccurate
measurements, as applicable.



 
e.
Except as otherwise specifically provided herein, the Award of Restricted Stock
is subject to and governed by the applicable terms and conditions of the Plan,
which are incorporated herein by reference.



GREAT PLAINS ENERGY INCORPORATED
     
By:    ________________________________
By:    ________________________________
          Michael J. Chesser
          _____________________
          Grantee   
     
Dated: March _____, 2011